DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (JP 2010046697A).
Regarding claim 1, Kato discloses joining method of members, by preparing a first member (15; Fig. 23) in which a first hole portion (16) having a polygonal cross-sectional shape (i.e. quadrangular shape) is formed, and a second member (11; Fig. 23) having a hollow shape (13), wherein the second member (11) has a cross-sectional shape corresponding to the polygonal cross-sectional shape of the first hole portion (16), the second member (11) including a plurality of straight line portions (11a; Fig. 23) extending linearly and a corner portion (11b) positioned between the adjacent two straight line portions in the cross-sectional shape; inserting (Fig. 23) the second member (11) into the first hole portion of the first member (15); and caulking and joining (Figs. 24-26) the second member (11) to the first member (15) by enlarging (see B in Fig. 28) and deforming the corner portion (11b).
claim 2, Kato discloses with respect to the embodiment 1 an “expanding method using rubber as a pressure medium (according to translation of the description section pertaining to embodiment 1)” instead of the mandrel and die. Therefore it would be apparent the elastic body (i.e. rubber as a pressure medium) would be disposed in the corner portion, and the corner portion would enlarged and deformed by compressing the elastic body in a direction of the insertion of the second member (11) similar to the embodiment shown in Figs. 23-27.
Regarding claim 3, Kato discloses wherein the straight line portion has a length that is equal to or more than a first length, and a core member (28; Fig. 23) is disposed at the straight line portion.
Regarding claim 5, Kato discloses wherein the elastic body (i.e. rubber as a pressure medium) is disposed in at least a joint portion between the first member (15) and the second member (11) in the corner portion.
Regarding claim 6, Kato discloses a joint structure (11, 15; Fig. 23) between a first member (15) having a first hole portion (16) and a second member (11) having a hollow shape (13), the second member (11) being inserted into the first hole portion (16), wherein the first hole portion (16) has a polygonal cross-sectional shape, the second member (11) has a cross-sectional shape corresponding to the polygonal cross- sectional shape of the first hole portion (16), the second member (11) including a plurality of straight line portions (11a) extending linearly and a corner portion (11b) positioned between the adjacent two straight line portions in the cross-sectional shape, and an amount of enlarged deformation of the second member in at least the one .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited on the attached PTO-892 is cited to show an elastic deformation for joining members to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        







April 10, 2021